          Case 4:20-cv-00028-KGB Document 5 Filed 01/19/21 Page 1 of 2




                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

COREY L. ELLIS                                                                        PLAINTIFF

v.                               Case No. 4:20-cv-00028-KGB

NIKITA BORDERS, et al.                                                            DEFENDANTS

                                             ORDER

       Plaintiff Corey L. Ellis, who was incarcerated previously, filed a complaint pursuant to 42

U.S.C. § 1983 alleging violations of his federally protected rights (Dkt. No. 2). On April 9, 2020,

the Court entered an Order directing that Mr. Ellis submit an amended complaint to address the

deficiencies outlined by the Court in its Order (Dkt. No. 4). More than 30 days have passed since

the Court entered its prior Order. To date, Mr. Ellis has not filed an amended complaint in this

action. As a result, this action is subject to dismissal without prejudice by the Court. See Local

Rule 5.5(c)(2) of the United States District Court for the Eastern and Western Districts of Arkansas

(“If any communication from the Court to a pro se plaintiff is not responded to within thirty (30)

days, the case may be dismissed without prejudice.”).

       For these reasons, the Court dismisses this case without prejudice. The Court certifies,

pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal of this Order and

accompanying Judgment would not be taken in good faith.

       So ordered this 19th of January, 2021.


                                                     ________________________
                                                     Kristine G. Baker
                                                     United States District Judge
Case 4:20-cv-00028-KGB Document 5 Filed 01/19/21 Page 2 of 2




                             2
